DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner, U.S. Patent Application Publication No. 2019/0380320 A1, in view of Adams, U.S. Patent No. 4,470,217.
Re Claim 1, Turner teaches a fishing tackle device comprising:
A central barrel member (206) having a first end (214) and an opposite second end (216; see figure 2);
A first eyelet (212) connected to the central barrel member through the first end (see id. and figure 3);
A second eyelet (208) connected to the central barrel member through the second end (see id.); and
The first and second eyelets being structured and disposed to independently spin relative to the barrel member and one another. See id. and paragraphs [0012]-[0020].
Turner is silent as to at least the first eyelet including a coating material as claimed.
Adams, similarly directed to a fishing tackle device, teaches that it is known in the art to have an eyelet (24) including a coating material (25; see figures 4-6 and 3:12-21) applied thereto and forming a membrane that closes the eyelet. See id. and 3:34-39.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Turner to have at least the first eyelet including a coating material applied thereto and forming a membrane that closes the eyelet, as taught by Adams, in order to provide a functionally equivalent alternative to the flexible toroid (Turner 202) of Turner, which provides the same function as the coating of See Tuner at paragraph [0023]; Adams at 3:34-52. Furthermore, the devices of Turner and Adams are both intended to solve the same problem. See Turner at paragraphs [0006]-[0007] and [0010]; Adams at 1:37-45 and 2:8-20. Accordingly, a person having ordinary skill in the art at the time of Applicants’ invention would have found it obvious to modify the teachings of Turner with those of Adams, because there would be no change in the function of Turner, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Re Claim 2, Turner as modified by Adams teaches that the membrane formed by the coating material is structured and disposed to allow punctured passage of a pointed end and barb of a fishing hook therethrough while maintaining frictional engagement with the fishing hook. See Adams at figure 2 and 3:39-49.
Re Claim 3, Turner as modified by Adams teaches that the coating material includes a rubberized composition. See Adams at 3:33-39.
Re Claim 4, Turner as modified by Adams teaches that the second eyelet is structured and disposed for attachment of rigging wire (Turner 106) thereto (see Turner at figure 1B and paragraphs [0008]-[0009] and [0026]) for rigging the fishing tackle device and the fishing hook to dead bait (Turner 108). See id.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over On The Water, “The Three Ballyhoo Rigs Every Offshore Fisherman Should Know” (Wayback Machine screenshot NPL included on PTO-892 from 6/14/2017) (hereinafter Ballyhoo Rigs), in view of Adams.
Re Claim 1, Ballyhoo Rigs teaches a fishing tackle device (“Circle Hook Ballyhoo Rig;” see pages 12-17) comprising:
A central barrel member (“barrel swivel” and “swivel”) having a first end (adjacent eyelet for rigging wire; see id.) and an opposite second end (adjacent eyelet through which hook passes; see id.);
A first eyelet (eyelet slid onto the hook) connected to the central barrel member through the first end (see id);
A second eyelet (eyelet for rigging wire; see id.) connected to the central barrel member through the second end (see id.); and
The first and second eyelets being structured and disposed to independently spin relative to the barrel member and one another. See id., noting that “barrel swivel” and “swivel” are known in the art to function as claimed.
Ballyhoo Rigs is silent as to at least the first eyelet including a coating material as claimed.
Adams, similarly directed to a fishing tackle device, teaches that it is known in the art to have an eyelet (24) including a coating material (25; see figures 4-6 and 3:12-21) applied thereto and forming a membrane that closes the eyelet. See id. and 3:34-39.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Ballyhoo Rigs to have at least the first eyelet including See Adams at 1:41-45, 2:8-20, and 3:39-52. Turner, for example, teaches that such problems solved by the combined teachings of Ballyhoo Rigs and Adams are known for ballyhoo rigs. See Turner at paragraphs [0007] and [0010].
Re Claim 2, Ballyhoo Rigs as modified by Adams teaches that the membrane formed by the coating material is structured and disposed to allow punctured passage of a pointed end and barb of a fishing hook therethrough while maintaining frictional engagement with the fishing hook. See Adams at figure 2 and 3:39-49.
Re Claim 3, Ballyhoo Rigs as modified by Adams teaches that the coating material includes a rubberized composition. See Adams at 3:33-39.
Re Claim 4, Ballyhoo Rigs as modified by Adams teaches that the second eyelet is structured and disposed for attachment of rigging wire (Ballyhoo Rigs “rigging wire”) thereto (see Ballyhoo Rigs at pages 12-17) for rigging the fishing tackle device and the fishing hook to dead bait (Ballyhoo Rigs dead bait). See id.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Turner teaches away from “at least the first eyelet including a coating material applied thereto and forming a membrane that closes the eyelet,” because Turner positions the opening of the toroid forward of the fore ring 204 of the barrel swivel. Rem. 6-7. Specifically, Applicant argues that “Turner does not want the hook to pass through the fore ring of the barrel swivel.” Id. at 7.
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, although Turner might teach the hook passing through the toroid, rather than a first eyelet of the barrel member, such teaching would not have discouraged an ordinarily skilled artisan at the time of Applicant’s invention from modifying Turner to have the first eyelet including a coating material and forming a membrane as claimed. Furthermore, Turner’s teaching in no way precludes such a modification. Similarly, although Turner might have designed his fishing tackle device with a toroid forward of a fore ring, i.e., first eyelet, such design does not preclude or otherwise discourage modification to have a coating material applied to the first eyelet and forming a membrane that closes the eyelet.
Applicant’s assertion that Turner intentionally positions the opening of the toroid forward of the fore ring 204 “to move the hook away from the bait fish and the barrel swivel” and “indicates that it is important to allow the fore hook to rotate freely relative to the bait fish and hence properly catch said game fish’s jaw when the game fish takes See Rem. 7 (citing Turner at figures 2-4 and paragraph [0010]). In particular, Applicant’s argument that Turner’s positioning of the opening of the toroid specifically to move the hook away from the bait fish and barrel swivel, amounts to speculation, because Turner is silent as to such intention. Regarding Applicant’s argument that Turner desires to allow the hook to rotate freely relative to the bait fish, Applicant does not explain why combining the teachings of Turner and Adams as proffered by the Examiner would prevent such function.
Applicant’s additional reliance on figure 4 of Turner to allegedly demonstrate that “[i]f Turner desired to attach the hook to the fore ring 204, Turner would have simply over molded the irregular flexible toroid material over the fore ring 204 and allow the hook to be punctured through the material of the irregular flexible toroid,” is also not persuasive. Rem. 7-8. As explained above, merely because Turner provides a different solution than that proposed by Applicant, does not result in Turner teaching away from the claimed invention. Regarding Applicant’s contention that “Turner fails to even suggest that the hook could be punctured through the material of the toroid 402 and passed through the fore ring 204,” Applicant’s argument is not persuasive because it attacks Turner singly for allegedly failing to teach what the combination of Turner and Adams teaches. In particular, Turner is not relied upon for teaching the claimed coating material or allowing puncturing (the latter feature recited in dependent claim 2).
Applicant contends that Ballyhoo Rigs teaches away from “at least the first eyelet including a coating material applied thereto and forming a membrane that closes the eyelet,” because Ballyhoo Rigs “clearly describes that when the hook is passed through the eye of the swivel ‘you should hear or feel a slight click when the eye pops over the barb of the hook.’” Rem. 8.
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.’” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, merely because Ballyhoo Rigs might describe hearing or feeling a click as the barb of the hook is slid through the eyelet, such teaching does not discredit, discourage, or preclude the modification proposed by the Examiner in view of the combined teachings of Ballyhoo Rigs and Adams. Similarly, Applicant’s argument that Ballyhoo Rigs might teach an inner diameter of the eyelet not being significantly larger than the barb of the hook, does not discourage or preclude modification of Ballyhoo Rigs. See Rem. 9. Furthermore, Applicant’s argument is not commensurate with the scope of the claims, which do not require such feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642